Exhibit 10.2
Execution Copy


 
Sterling Construction Company, Inc.
20810 Fernbush Lane
Houston, Texas 77073
August 6, 2012
Patrick T. Manning
20822 Bending Pines
Spring, Texas  77379
 
Re: Amendment No. 1 to Employment Agreement
 
Dear Pat,
As you know, the Company has concluded a search for a new chief executive
officer.  The purpose of this letter is to set forth our agreement on the
amendment of certain terms and conditions of the employment agreement between
you and the Company dated as of January 1, 2011 (your "Employment Agreement") in
contemplation of the election of your successor.
1.  
By the execution of this amendment to your Employment Agreement, you agree that
the election of your successor as Chief Executive Officer of the Company by the
Board of Directors of the Company will constitute an automatic, simultaneous
resignation by you as Chief Executive Officer of the Company and as an officer
and/or director of the Company's subsidiaries and affiliates.

 
2.  
Notwithstanding anything in your Employment Agreement to the contrary,
subsequent to, and in consideration of, your resignation, you and the Company
agree as follows:

 
(a)  
Your resignation will not be deemed a resignation to which either Section 9.1 or
Section 9.2 of your Employment Agreement applies, nor shall your resignation be
deemed a termination of your employment by the Company under any other
provisions of your Employment Agreement.

 
(b)  
You will continue as a full-time employee under your Employment Agreement, which
will continue in full force, subject to the amendments described herein, and you
will retain your current office in the Company's headquarters building.

 
(c)  
Subject to the provisions of the Company's Certificate of Incorporation, you
will remain a director of the Company until your current term expires at the
2014 Annual Meeting of Stockholders.

 
(d)  
The "Duties & Responsibilities" and "Salary" sections of Exhibit A to your
Employment Agreement are amended in their entirety to read as follows:

 
Duties & Responsibilities:
For the period through and including December 31, 2012 —
 
Mr. Manning will render such assistance as is reasonably required of him in
facilitating the transition of his former duties and responsibilities as Chief
Executive Officer of the Company to his successor as Chief Executive Officer.
In addition, he shall carry out such additional and appropriate duties and
responsibilities as the Board of Directors of the Company shall reasonably
request of him.
 
 
For so long as Mr. Manning is Chairman of the Board of Directors of the Company,
he shall carry out the customary duties and responsibilities of a board chairman
of a publicly-traded company.
 
During calendar year 2013 —
 
Mr. Manning will render such advisory services to his successor as Chief
Executive Officer and/or to the Company in Mr. Manning's areas of expertise as
may be requested of him provided that such services do not require, on average,
more than five working days per month.
Mr. Manning will be free to pursue other business and personal activities that
do not violate the Non-Compete Obligations set forth in Section 7, above, and
that do not prevent him from rendering the advisory services described above.
 
Salary
For the period through and including December 31, 2012, Mr. Manning's annual
salary shall be $550,000, which shall be paid to him commencing as of January 1,
2011 in installments at the same time and in the same manner as other senior
executives of the Company are paid their salaries.
On or before January 2, 2013, the Company will pay Mr. Manning in cash $550,000
in a lump sum in full and complete satisfaction of the salary to which he is
entitled for the calendar year 2013.

 
 
1

--------------------------------------------------------------------------------

 
(e)  
For calendar year 2012, you shall be entitled to Annual Incentive Compensation
as set forth in Exhibit B to your Employment Agreement except that Exhibit B is
hereby amended in the following respects:

 
(i)  
Section 2(a) of Exhibit B is hereby amended in its entirety to read as follows:

 
 
[2](a)
For each year that this Agreement is in effect, there is hereby established an
Executive Incentive Compensation Pool (the "EICP").  The EICP is equal to four
percent of the Company's income before income taxes as set forth in the
Company's audited consolidated statements of operations for a given year (i)
reduced for earnings attributable to noncontrolling interests; and (ii) after
adding back to net income any accrual of incentive compensation for executives
who share in the EICP ("Defined Earnings.")

 
(ii)  
A new Subsection (c) is hereby added to Section 2 of Exhibit B to read as
follows:

 
 
[2](c)
In the event that in a given year there is an extraordinary item or event that
has a significant effect on the net earnings of the Company, whether that effect
is positive or negative, the Committee shall have the sole discretion to
determine whether to exclude some or all of such effect from the calculation of
Defined Earnings and/or from the calculation of the three-year AROE (as defined
below) for the year in which such item or event is recorded and for any
subsequent year.

 
(iii)  
In calendar year 2013 you will be entitled to earn Annual Incentive Compensation
as set forth in Exhibit B, except that —

 
(A)  
The amount of the Annual Incentive Compensation paid to you for calendar year
2013 will be no less than $120,000 (the "Guaranteed Incentive Compensation");
and

 
 
2

--------------------------------------------------------------------------------

 
(B)  
The Guaranteed Incentive Compensation will be paid to you during 2013 in twelve
equal monthly installments.  Any Annual Incentive Compensation that you are
entitled to for 2013 under Exhibit B in excess of the Guaranteed Incentive
Compensation will be paid to you at the same time as Annual Incentive
Compensation is paid to the Company's executive officers.

 
(iv)  
All Annual Incentive Compensation earned by you shall be paid to you in cash.

 
(v)  
Your personal goals for 2013 will be the satisfactory performance of the
advisory services described in Exhibit A as amended hereby.

 
In all other respects, your Employment Agreement will remain as originally
written.
This amendment of your Employment Agreement may be executed in multiple
counterparts, each of which may be considered an original, but all of which
together shall constitute but one and the same instrument.  When this amendment
is signed by a party, it may be delivered by electronic or other facsimile
transmission with the same force and effect as if the same were an executed and
delivered original, manually-signed counterpart.
If the foregoing accurately sets forth our agreement on the matters covered,
please signify your agreement by signing this letter in the space provided below
and returning the signed copy to Maarten Hemsley.
Very truly yours,
 
Sterling Construction Company, Inc.
 
Accepted and Agreed:
                                By: /s/ Maarten D. Hemsley   /s/ Patrick T.
Manning    
Maarten D. Hemsley
Lead Director
  Patrick T. Manning  

 
 
 3

--------------------------------------------------------------------------------

 